DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  The claim depends on claim 16 which depends on the apparatus of claim 1.  Claim 17 requires 'the first alarm' which is not a limitation present in claims 1 or 16 and therefore lacks antecedent basis in the claim.  For examination purposes examiner assumes the claim states "a first alarm."  Claim 18 has a similar issue where it depends on claim 16 and there is no disclosure of any alarms let alone a second alarm.  For examination purposes examiner will treat claim 18 as if it depends on claim 17 and also states, “a second alarm.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
	Specifically claim 13 uses the term, “means for recording the status of a fire extinguisher.”  Paragraph [0020] of the instant specification states the means for recording is a computer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent #4,418,336 to Taylor.	
	In re claims 1, 14 and 16 Taylor discloses a fire extinguisher monitoring system and method comprising:
	a magnetic member (cable (30)) attached to a fire extinguisher (fire extinguisher (14));
	a magnet (permanent magnet (116)), and
	a magnetic field sensor (reed switch (100)), wherein the magnetic field sensor is located proximate to the magnet (see figure 5) to detect the presence of said magnetic member in said magnet’s magnetic field. [column 5, lines 8-32]
	The method comprising positioning the magnetic member within the magnetic field and detecting variations in magnetic field (via actuation of the reed switch) caused by movement of the magnetic member within the magnetic field. [column 5, lines 8-32]


	In re claim 4, Taylor discloses the apparatus as described above including the magnet and magnetic field sensor are located inside a housing (housing (16)).

	In re claim 15, Taylor discloses the apparatus as described above including the magnetic member being attached to said fire extinguisher by an attachment member (the combination of the loop and crimp clamp (44) form an attachment member). [column 4, lines 10-14]
	
	In re claim 17, Taylor discloses the method as described above including activating a first alarm (sound radiator (80)) in response to the detection of the variation in the magnetic field. [column 5, lines 8-32]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,418,336 to Taylor.
	Taylor discloses the apparatus as described above but fails to disclose the housing being waterproof/weatherproof.
	However Official Notice is taken that rubber weather stripping is a well-known or conventional feature for preventing water from entering a housing.  
	Therefore it would have been obvious to a person having ordinary skill in the art to utilize well known means to waterproof/weatherproof a housing in order to protect the structures inside from moisture and corrosion which could render the device inoperable.

Claims 7-13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,418,336 to Taylor in view of U.S. PG-Pub 2014/0145843 to Pichard et al.
In re claims 7-13, Taylor discloses the apparatus as described above but fails to disclose the apparatus including a first processing unit in communication with a first alarm, a transmitter relaying a signal to a receiver which is in communication with a second processing unit in communication with a second alarm and a means for recording the status of the fire extinguisher.
Pichard however teaches it’s known to provide a fire extinguisher alarm apparatus with a processing unit (inherently includes one due to interactions between working condition verifier (240), wireless interface (50), etc.) a transmitter (wireless connection (50)), a receiver, a first alarm (presence detection device (280) includes a signaling component and an audio alarm (215) [0113], a second alarm remote from the first alarm (signaling device of base station (100)) and recorder in the form of the computer base station (100) which has a processor (106), Memory (107), signaling (103) (which can be 
 Therefore it would be obvious to one having ordinary skill in the art at the time the invention was made to modify the Taylor apparatus to include the communication electronics taught by Pichard as such modification allows a central base system to monitor and report the status of multiple extinguisher alarms.

	In re claims 18 and 19, Taylor discloses the method as described above but fails to disclose the method including activating a second alarm in response to the detection of a variation in the magnetic field and recording the variation in the magnetic field.
	As disclosed above Pichard teaches an electronic package that allows for remote alarm activation and recording of events on the base station (100) for the remote monitoring and logging of a plurality of fire extinguisher alarm systems from a central location while allowing an alarm condition to be present locally (via alarms on the extinguisher unit itself) and also an alarm remotely at the base station and recording of said event.
	It would be obvious to modify the apparatus and method of Taylor to include the electronics communication package of Pichard as such modification would allow a user to remotely monitor and maintain the plurality of extinguishers from one central location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #4,598,893 to Stobbart, U.S. PG-Pub 2003/0116329 to McSheffrey et al., U.S. Patent #7,891,435 to McSheffrey et al., U.S. PG-Pub 2013/0343196 to Swedo, and U.S. PG-Pub 2017/0209726 to Hu et al. disclose apparatuses with similar structures and remote monitoring capabilities.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649